76 F.3d 372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard DEMPSTER, Plaintiff--Appellant,v.Gary CASH;  Rebecca Knight, Honorable;  Earl J. Fowler,Honorable;  Buncombe County, North Carolina, through and byits Child Support Enforcement Agency;  Cheri Wood;  SusanWilson;  Jim Sain;  Investigator # 1;  Investigator # 2;Rachael Stein;  Mark T. Calloway;  Carol Saliba,Defendants--Appellees.
No. 95-3003.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.   Lacy H. Thornburg, District Judge.  (CA-95-210-1-T).
Richard Dempster, Appellant Pro Se.  Virginia Anne Gibbons, Assistant Attorney General, Thaddeus Byron Smith, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina;  Stanford Kent Clontz, COUNTY ATTORNEY'S OFFICE, Asheville, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his request for a temporary restraining order and preliminary injunction.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Dempster v. Cash, No. CA-95-210-1-T (W.D.N.C. Nov. 3, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.